PER CURIAM.
We reverse an order (entered approximately 1 year after a final judgment of dissolution) increasing child support because of insufficient evidence showing an increased need on the part of the child and an increased ability to pay on the part of the father. Vanden Bosch v. Elkins, 419 So.2d 1127 (Fla. 3d DCA 1982); Lacy v. Lacy, 413 So.2d 472 (Fla. 2d DCA 1982); Frumkes v. Frumkes, 349 So.2d 823 (Fla. 3d DCA 1977). We further note the failure of the mother to adequately respond to discovery. Estes v. Estes, 373 So.2d 965 (Fla. 1st DCA 1979); Compare Wilson v. Wilson, 351 So.2d 1029 (Fla. 4th DCA 1976).
The order increasing child support is reversed with directions to deny the petition for increase.
Reversed and remanded with directions.